
	
		II
		112th CONGRESS
		1st Session
		S. 1994
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2011
			Mr. Schumer (for
			 himself, Mr. Cardin, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit deceptive practices in Federal
		  elections.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Deceptive Practices and Voter
			 Intimidation Prevention Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The right to vote
			 by casting a ballot for one's preferred candidate is a fundamental right
			 accorded to United States citizens by the Constitution, and the unimpeded
			 exercise of this right is essential to the functioning of our democracy.
			(2)Historically,
			 certain citizens, especially racial, ethnic, and language minorities, were
			 prevented from voting because of significant barriers such as literacy tests,
			 poll taxes, and property requirements.
			(3)Some of these
			 barriers were removed by the 15th, 19th, and 24th Amendments to the
			 Constitution.
			(4)Despite the
			 elimination of some of these barriers to the polls, the integrity of today's
			 elections is threatened by newer tactics aimed at suppressing voter turnout.
			 These tactics include deceptive practices, which involve the
			 dissemination of false information intended to prevent voters from casting
			 their ballots, prevent voters from voting for the candidate of their choice,
			 intimidate the electorate, and undermine the integrity of the electoral
			 process.
			(5)Denials of the
			 right to vote, and deceptive practices designed to prevent members of racial,
			 ethnic, and language minorities from exercising that right, are an outgrowth of
			 discriminatory history, including slavery. Measures to combat denials of that
			 right are a legitimate exercise of congressional power under article I, section
			 4 and article II, section 1 of, and the 14th and 15th Amendments to, the United
			 States Constitution.
			(6)Shortly before
			 the 1990 midterm Federal elections, 125,000 voters in North Carolina received
			 postcards providing false information about voter eligibility and a warning
			 about criminal penalties for voter fraud. Ninety-seven percent of the voters
			 who received postcards were African-American.
			(7)In 2004, Native
			 American voters in South Dakota were prevented from voting after they did not
			 provide photographic identification upon request, despite the fact that they
			 were not required to present such identification in order to vote under State
			 or Federal law.
			(8)In 2004, fliers
			 were distributed in minority neighborhoods in Milwaukee, Wisconsin, falsely
			 claiming, If you’ve already voted in any election this year, you can’t
			 vote in the presidential election; If anybody in your family has ever been
			 found guilty of anything, you can’t vote in the presidential election; If you
			 violate any of these laws, you can get ten years in prison and your children
			 will get taken away from you..
			(9)In 2004, in
			 Franklin County, Ohio, a flyer was distributed urging voters of one political
			 party to vote on Tuesday, Election Day, and voters of another political party
			 to vote on Wednesday, the day after the election.
			(10)In the 2004
			 general election, in Allegheny County, Pennsylvania, a flyer was distributed
			 noting that due to immense voter turnout Republicans should vote
			 on Tuesday and Democrats should vote on Wednesday. The flyer thanked voters
			 for cooperating with us in this endeavor to create a peaceful voting
			 environment.
			(11)In the 2006
			 midterm election, 14,000 Latino voters in Orange County, California received
			 mailings from the California Coalition for Immigration Reform, warning them in
			 Spanish that if you are an immigrant, voting in a federal election is a
			 crime that can result in incarceration … . In fact, an immigrant who is
			 a naturalized citizen of the United States has the same right to vote as any
			 other citizen.
			(12)In the same 2006
			 election, some Virginia voters received automated phone messages falsely
			 warning them that the Virginia Elections Commission had
			 determined they were ineligible to vote and that they would face severe
			 criminal penalties if they tried to cast a ballot.
			(13)In 2006, in
			 Maryland, certain campaigns for Governor and United States Senator distributed
			 fliers in predominantly African-American neighborhoods falsely claiming that
			 certain candidates had been endorsed by their opponents' party and by prominent
			 figures who had actually endorsed the opponents of the candidates.
			(14)In 2008, Ohio
			 residents reported receiving misleading automated calls giving voters incorrect
			 information about the location of their polling places.
			(15)In the same
			 year, fliers were distributed in predominantly African-American neighborhoods
			 of Philadelphia, Pennsylvania, falsely warning that people with outstanding
			 warrants or unpaid parking tickets could be arrested if they showed up at the
			 polls on Election Day.
			(16)In the same
			 year, messages were sent to users of the social media website Facebook falsely
			 stating that the election had been postponed a day. Students at some
			 universities, including Florida State University, received text messages saying
			 the same thing.
			(17)In the same
			 year, a local registrar of elections in Montgomery County, Virginia, issued two
			 releases incorrectly warning that students at Virginia Tech who registered to
			 vote at their college could no longer be claimed as dependents on their
			 parents’ tax returns and could lose scholarships or coverage under their
			 parents’ car and health insurance.
			(18)In the 2010
			 election, in African-American neighborhoods of Houston, Texas, a group called
			 the Black Democratic Trust of Texas distributed flyers falsely
			 warning that a straight-ticket vote for the Democratic Party would not count
			 and that a vote just for a single Democratic candidate would count for the
			 entire Democratic ticket.
			(19)In the 2010
			 election, in Maryland, a political consultant paid for robocalls on election
			 night to thousands of African-American households that said, while the polls
			 were still open, I'm calling to let everyone know that Governor O'Malley
			 and President Obama have been successful. Our goals have been met. The polls
			 were correct … We're okay. Relax. Everything is fine. The only thing left is to
			 watch on TV tonight..
			(20)Those
			 responsible for these and similar efforts should be held accountable, and civil
			 and criminal penalties should be available to punish anyone who seeks to keep
			 voters away from the polls by providing false information.
			(21)Moreover, the
			 Federal Government should help correct such false information in order to
			 assist voters in exercising their right to vote without confusion and to
			 preserve the integrity of the electoral process.
			(22)The Federal
			 Government has a compelling interest in protecting voters from confusion
			 and undue influence and in preserving the integrity of its
			 election process. Burson v. Freeman, 504 U.S. 191, 199 (1992).
			(23)The First
			 Amendment does not preclude the regulation of some intentionally false speech,
			 even if it is political in nature. As the Supreme Court of the United States
			 has recognized, [t]hat speech is used as a tool for political ends does
			 not automatically bring it under the protective mantle of the Constitution. For
			 the use of the known lie as a tool is at once at odds with the premises of
			 democratic government and with the orderly manner in which economic, social, or
			 political change is to be effected … . Hence the knowingly false statement and
			 the false statement made with reckless disregard of the truth, do not enjoy
			 constitutional protection.. Garrison v. Louisiana, 379 U.S. 64, 75
			 (1964).
			3.Prohibition on
			 deceptive practices in Federal elections
			(a)Civil
			 actionSubsection (b) of section 2004 of the Revised Statutes (42
			 U.S.C. 1971(b)) is amended—
				(1)by striking
			 No person and inserting the following:
					
						(1)In
				generalNo person
						;
				and
				(2)by inserting at
			 the end the following new paragraphs:
					
						(2)False
				statements regarding Federal elections
							(A)ProhibitionNo
				person, whether acting under color of law or otherwise, shall, within 90 days
				before an election described in paragraph (5), by any means, including by means
				of written, electronic, or telephonic communications, communicate or cause to
				be communicated information described in subparagraph (B), or produce
				information described in subparagraph (B) with the intent that such information
				be communicated, if such person—
								(i)knows such
				information to be materially false; and
								(ii)has the intent
				to mislead voters, or the intent to impede, hinder, discourage, or prevent
				another person from exercising the right to vote in an election described in
				paragraph (5).
								(B)Information
				describedInformation is described in this subparagraph if such
				information is regarding—
								(i)the time or place
				of holding any election described in paragraph (5); or
								(ii)the
				qualifications for or restrictions on voter eligibility for any such election,
				including—
									(I)any criminal
				penalties associated with voting in any such election; or
									(II)information
				regarding a voter's registration status or eligibility.
									(3)False
				statements regarding public endorsements
							(A)ProhibitionNo
				person, whether acting under color of law or otherwise, shall, within 90 days
				before an election described in paragraph (5), by any means, including by means
				of written, electronic, or telephonic communications, communicate, or cause to
				be communicated, a materially false statement about an endorsement, if such
				person—
								(i)knows such
				statement to be false; and
								(ii)has the intent
				to mislead voters.
								(B)Definition of
				materially falseFor purposes of subparagraph (A),
				a statement about an endorsement is materially false if, with
				respect to an upcoming election described in paragraph (5)—
								(i)the statement
				states that a specifically named person, political party, or organization has
				endorsed the election of a specific candidate for a Federal office described in
				such paragraph;
								(ii)such person,
				political party, or organization has not endorsed the election of such
				candidate; and
								(iii)such person,
				political party, or organization—
									(I)has publicly and
				explicitly stated that it supports the election of a different candidate for
				such Federal office in the election; or
									(II)has supported no
				candidate for such Federal office in the election.
									(4)Hindering,
				interfering with, or preventing voting or registering to voteNo
				person, whether acting under color of law or otherwise, shall corruptly hinder,
				interfere with, or prevent another person from voting, registering to vote, or
				aiding another person to vote or register to vote in an election described in
				paragraph (5).
						(5)Election
				describedAn election described in this paragraph is any general,
				primary, run-off, or special election held solely or in part for the purpose of
				nominating or electing a candidate for the office of President, Vice President,
				presidential elector, Member of the United States Senate, Member of the United
				States House of Representatives, or Delegate or Commissioner from a district,
				territory, or
				possession.
						.
				(b)Private right
			 of action
				(1)In
			 generalSubsection (c) of section 2004 of the Revised Statutes
			 (42 U.S.C. 1971(c)) is amended—
					(A)by striking
			 Whenever any person and inserting the following:
						
							(1)Whenever any
				person
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)Any person
				aggrieved by a violation of subsection (b)(2), (b)(3), or (b)(4) may institute
				a civil action for preventive relief, including an application in a United
				States district court for a permanent or temporary injunction, restraining
				order, or other
				order.
							.
					(2)Conforming
			 amendments
					(A)Subsection (e) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(e)) is amended by striking
			 subsection (c) and inserting subsection
			 (c)(1).
					(B)Subsection (g) of
			 section 2004 of the Revised Statutes (42 U.S.C. 1971(g)) is amended by striking
			 subsection (c) and inserting subsection
			 (c)(1).
					(c)Criminal
			 penalty
				(1)In
			 generalSection 594 of title 18, United States Code, is
			 amended—
					(A)by striking
			 Whoever and inserting the following:
						
							(a)IntimidationWhoever
							;
					(B)in subsection
			 (a), as inserted by subparagraph (A), by striking at any
			 election and inserting at any general, primary, run-off, or
			 special election; and
					(C)by adding at the
			 end the following new subsections:
						
							(b)Deceptive
				acts
								(1)False
				statements regarding Federal elections
									(A)ProhibitionIt
				shall be unlawful for any person, whether acting under color of law or
				otherwise, within 90 days before an election described in subsection (e), by
				any means, including by means of written, electronic, or telephonic
				communications, to communicate or cause to be communicated information
				described in subparagraph (B), or produce information described in subparagraph
				(B) with the intent that such information be communicated, if such
				person—
										(i)knows such
				information to be materially false; and
										(ii)has the intent
				to mislead voters, or the intent to impede, hinder, discourage, or prevent
				another person from exercising the right to vote in an election described in
				subsection (e).
										(B)Information
				describedInformation is described in this subparagraph if such
				information is regarding—
										(i)the time or place
				of holding any election described in subsection (e); or
										(ii)the
				qualifications for or restrictions on voter eligibility for any such election,
				including—
											(I)any criminal
				penalties associated with voting in any such election; or
											(II)information
				regarding a voter's registration status or eligibility.
											(2)PenaltyAny
				person who violates paragraph (1) shall be fined under this title, imprisoned
				for not more than 5 years, or both.
								(c)Hindering,
				interfering with, or preventing voting or registering To vote
								(1)ProhibitionIt
				shall be unlawful for any person, whether acting under color of law or
				otherwise, to corruptly hinder, interfere with, or prevent another person from
				voting, registering to vote, or aiding another person to vote or register to
				vote in an election described in subsection (e).
								(2)PenaltyAny
				person who violates paragraph (1) shall be fined under this title, imprisoned
				for not more than 5 years, or both.
								(d)AttemptAny
				person who attempts to commit any offense described in subsection (a), (b)(1),
				or (c)(1) shall be subject to the same penalties as those prescribed for the
				offense that the person attempted to commit.
							(e)Election
				describedAn election described in this subsection is any
				general, primary, run-off, or special election held solely or in part for the
				purpose of nominating or electing a candidate for the office of President, Vice
				President, presidential elector, Member of the United States Senate, Member of
				the United States House of Representatives, or Delegate or Commissioner from a
				district, territory, or
				possession.
							.
					(2)Modification of
			 penalty for voter intimidationSection 594(a) of title 18, United
			 States Code, as inserted and amended by paragraph (1), is amended by striking
			 one year and inserting 5 years.
				(3)Sentencing
			 guidelines
					(A)Review and
			 amendmentNot later than 180 days after the date of enactment of
			 this Act, the United States Sentencing Commission, pursuant to its authority
			 under section 994 of title 28, United States Code, and in accordance with this
			 section, shall review and, if appropriate, amend the Federal sentencing
			 guidelines and policy statements applicable to persons convicted of any offense
			 under section 594 of title 18, United States Code, as amended by this
			 section.
					(B)AuthorizationThe
			 United States Sentencing Commission may amend the Federal Sentencing Guidelines
			 in accordance with the procedures set forth in section 21(a) of the Sentencing
			 Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had
			 not expired.
					(4)Payments for
			 refraining from votingSubsection (c) of section 11 of the Voting
			 Rights Act of 1965 (42 U.S.C. 1973i) is amended by striking either for
			 registration to vote or for voting and inserting for
			 registration to vote, for voting, or for not voting.
				4.Corrective
			 action
			(a)Corrective
			 action
				(1)In
			 generalIf the Attorney General receives a credible report that
			 materially false information has been or is being communicated in violation of
			 paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (42 U.S.C.
			 1971(b)), as added by section 3(a), and if the Attorney General determines that
			 State and local election officials have not taken adequate steps to promptly
			 communicate accurate information to correct the materially false information,
			 the Attorney General shall, pursuant to the written procedures and standards
			 under subsection (b), communicate to the public, by any means, including by
			 means of written, electronic, or telephonic communications, accurate
			 information designed to correct the materially false information.
				(2)Communication
			 of corrective informationAny information communicated by the
			 Attorney General under paragraph (1)—
					(A)shall—
						(i)be
			 accurate and objective;
						(ii)consist of only
			 the information necessary to correct the materially false information that has
			 been or is being communicated; and
						(iii)to the extent
			 practicable, be by a means that the Attorney General determines will reach the
			 persons to whom the materially false information has been or is being
			 communicated; and
						(B)shall not be
			 designed to favor or disfavor any particular candidate, organization, or
			 political party.
					(b)Written
			 procedures and standards for taking corrective action
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Attorney General shall publish written procedures and standards
			 for determining when and how corrective action will be taken under this
			 section.
				(2)Inclusion of
			 appropriate deadlinesThe procedures and standards under
			 paragraph (1) shall include appropriate deadlines, based in part on the number
			 of days remaining before the upcoming election.
				(3)ConsultationIn
			 developing the procedures and standards under paragraph (1), the Attorney
			 General shall consult with the Election Assistance Commission, State and local
			 election officials, civil rights organizations, voting rights groups, voter
			 protection groups, and other interested community organizations.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary to carry out this Act.
			5.Reports to
			 Congress
			(a)In
			 generalNot later than 180 days after each general election for
			 Federal office, the Attorney General shall submit to Congress a report
			 compiling all allegations received by the Attorney General of deceptive
			 practices described in paragraphs (2), (3), and (4) of section 2004(b) of the
			 Revised Statutes (42 U.S.C. 1971(b)), as added by section 3(a), relating to the
			 general election for Federal office and any primary, run-off, or special
			 election relating to the general election for Federal office held in the 2
			 years preceding the general election.
			(b)Contents
				(1)In
			 generalEach report submitted under subsection (a) shall
			 include—
					(A)a description of
			 each allegation of a deceptive practice described in subsection (a), including
			 the geographic location, racial and ethnic composition, and language
			 minority-group membership of the persons toward whom the alleged deceptive
			 practice was directed;
					(B)the status of the
			 investigation of each allegation described in subparagraph (A);
					(C)a description of
			 each corrective action taken by the Attorney General under section 4(a) in
			 response to an allegation described in subparagraph (A);
					(D)a description of
			 each referral of an allegation described in subparagraph (A) to other Federal,
			 State, or local agencies;
					(E)a description of
			 any civil action instituted under paragraph (2), (3), or (4) of section 2004(b)
			 of the Revised Statutes (42 U.S.C. 1971(b)), as added by section 3(a), in
			 connection with an allegation described in subparagraph (A); and
					(F)a description of
			 any criminal prosecution instituted under section 594 of title 18, United
			 States Code, as amended by section 3(c), in connection with the receipt of an
			 allegation described in subparagraph (A) by the Attorney General.
					(2)Exclusion of
			 certain information
					(A)In
			 generalThe Attorney General shall not include in a report
			 submitted under subsection (a) any information protected from disclosure by
			 rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal
			 statute.
					(B)Exclusion of
			 certain other informationThe Attorney General may determine that
			 the following information shall not be included in a report submitted under
			 subsection (a):
						(i)Any
			 information which is privileged.
						(ii)Any information
			 concerning an ongoing investigation.
						(iii)Any information
			 concerning a criminal or civil proceeding conducted under seal.
						(iv)Any other
			 nonpublic information that the Attorney General determines the disclosure of
			 which could reasonably be expected to infringe on the rights of any individual
			 or adversely affect the integrity of a pending or future criminal
			 investigation.
						(c)Report made
			 publicOn the date that the Attorney General submits the report
			 under subsection (a), the Attorney General shall also make the report publicly
			 available through the Internet and other appropriate means.
			6.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision or amendment to
			 any person or circumstance, is held to be unconstitutional, the remainder of
			 this Act and the amendments made by this Act, and the application of the
			 provisions and amendments to any person or circumstance, shall not be affected
			 by the holding.
		
